 

i _______ _____________ Ol
Case 1:21-cr-00054-TSC Document 23 Filed 07/02/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
Case No: Z21-cr-00654 (TSC)

v. : 40 U.S.C. § 5104(e)(2)(G)

MATTREW MAZZOCCO,

Defendant.
STATEMENT OF OFFENSE

Pursuant lo Federal Rule of Criminal Procedure 11. the United States of America. by and through
its attorney, the United States Attorney for the District of Columbia. and the defendant, Matthew Mazzocco.
with the concurrence of his attorney, agree and stipulate to the below factual basis for the defendant's guilty
plea——that is. if this case were to proceed to trial, the parties stipulate that the United States could prove the
below facts beyond a reasonable doubt:

The Attack at the U.S. Capitol on January 6, 202]

1. The U.S. Capitol, which is located al First Street. SE, in Washington. D.C.. is
secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include
permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only
authorized people with appropriate identification are allowed access inside the U.S. Capitol,

2. On January 6, 2021. the exterior plaza of the U.S. Capitol was closed te members
of the public.

3. On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol. During the joint session. elected members of the United States House of

 
 

I OOOO nee
Case 1:21-cr-00054-TSC Document 23 Filed 07/02/21 Page 2 of 5

Representatives and the United States Senate were meeting in separate chambers of the United
States Capitol to certify the vote count of the Electoral College of the 2020 Presidential Election.
which had taken place on November 3, 2020. The Joint session began at approximately 1:00 p.m.
Shortly thereafter, by approximately 1:30 p.m.. the House and Senate adjourned to separate
chambers to resolve a particular objection. Then-Vice President Michael Pence was present and
presiding. first in the joint session. and then in the Senate chamber.

4. As the proceedings continued in both the House and the Senate, and with Vice
President Pence present and presiding over the Senate, a large crowd gathered outside the ULS.
Capitol. As noted above, both temporary and permanent barricades were in place around the
exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep
the crowd away from the Capito! building and the proceedings underway inside.

5, At approximately 2:00 p.m., certain individuals in the crowd forced their way
through. up, and over the barricades and officers of the U.S. Capitol Police. and the crowd
advanced to the exterior fagade of the building. The crowd was not lawfully authorized te enter
or remain in the building and. prior to entering the building. no members of the crowd submitted
lo security screenings or weapons checks by U.S. Capitol Police Officers or other authorized
security officials.

6. At such time. the certification proceedings were still underway and the exterior
doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.
Capitol Police attempted to maintain order and keep the crowd from entering the Capitol: however,
shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

breaking windows and by assaulting members of law enforcement. as others in the crowd

 
 

DEDEDE Y~==~-_~=-_~—C—O
Case 1:21-cr-00054-TSC Document 23 Filed 07/02/21 Page 3 o0f5

encouraged and assisted those acts. The riot resulted in substantial damage to the U.S. Capitol.
requiring the expenditure of more than $1.4 million dollars for repairs.

7, Shortly thereafter, at approximately 2:20 p.m.. members of the United States House
of Representatives and United States Senate. including the President of the Senate, Vice President
Pence, were instructed to—and did—evacuate the chambers. Accordingly. all proceedinys of the
United States Congress, including the joint session, were effectively suspended until shortly after
8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry to
the U.S. Capitol. including the danger posed by individuals who had entered the U.S. Capitol
without any security screening or weapons check. Congressional proceedings could not resume
until after every unauthorized occupant had left the U.S. Capitol and the building had been
confirmed secured. The proceedings resumed at approximately 8:00 p.m. after the building had
been secured. Vice President Pence remained in the United States Capitol from the time he was
evacuated from the Senate Chamber until the session resumed.

Matthew Mazzocco's Participation in the January 6, 2021, Capitol Riot

8. During the time relevant to the above described events, the defendant entered the
US. Capitol and walked around the building. The defendant entered and walked around at least
one conference room type-area and walked through various hallways. While doing so. the
defendant toid others not to take or destroy anything. and that they were probably going to get in
trouble for what they were doing. The defendant also posted to his Facebook page a photograph
known as a “selfie” with the Capitol building in the background. The seltie photograph included

the caption, “The capital [sic] is ours!”

Page 3 of 5

 
 

 

Case 1:21-cr-00054-TSC Document 23 Filed 07/02/21 Page 4of5

9, The defendant knew at the time he entered the U.S. Capitol Building that he did

not have permission to enter the building and the defendant did so with the intent to willfully and
knowingly parade. demonstrate and picket in a Capitol building.

Respectfully submitted,

CHANNING D. PHILLIPS

Acting United States Attorney
D.C, Bar No. 415793

By: /s/ Kimberley C. Nielsew
Kimberley C. Nielsen
Assistant United States Attorney

Page 4of4
 

RR  TN'S's’S <S <S”~Ci Na
Case 1:21-cr-00054-TSC Document 23 Filed 07/02/21 Page 5of5

DEFENDANT'S ACKNOWLEDGMENT

|, Matthew Mazzocco. have read this Statement of the Offense and have discussed it with
my attorney. I fully understand this Statement of the Offense. I agree and acknowledge by my
signature that this Statement of the Offense is true and accurate. | do this voluntarily and of my
own free will. No threats have been made to me nor am I under the influence of anything that
could impede my ability to understand this Statement of the Offense fully.

owe Ol-Cst' itt Wp

Matthew Mazzocco
Defendant
ATTORNEY'S ACKNOWLEDGMENT

| have read this Statement of the Offense and have reviewed it with my client fully. |
concur in my client’s desire to adopt this Statement of the Offense agtrue and accurate.

Date: b (l >,

 

 

Attofey for Defendant

Page 5 of 5

 
